Motion by petitioner-respondent to dismiss for lack of prosecution the appeal from order entered September 25, 1961, denied on condition that appellant perfect the appeal and be ready to argue or submit it at the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before February 1, 1962. Motion by appellant to compel petitioner-respondent to-accept notice of appeal from order entered October 31, 1961, denying appellant’s motion “for leave to renew argument.” Motion granted, without prejudice to a motion by petitioner-respondent to dismiss the appeal from such order on the ground that it is not appealable. When the notice of appeal from an order is timely served, the question of whether the order is appealable should be tested by a motion to dismiss the appeal (see, e.g., 8 Carmody-Wait, New York Practice, pp. 614, 729). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.